DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The submission filed 326/2021 (“amendment”) has been accepted and entered. In addition, the IDS submissions filed 1/26/21 and 11/11/20 have been considered. Accordingly, claims 1-20 are pending. 

Double Patenting
The rejection has been withdrawn as a result of the filing of a terminal disclaimer listing applications (1)-(8), as previously annotated in the non-final rejection. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 8-10 and 15-16 are rejected under 35 U.S.C. 102(a)(2) as anticipated by U.S. Patent Application Publication No. 2020/0098135 to Mann et al. (“Mann”) 
With respect to claims 1, 8 and 15, Mann discloses an apparatus comprising at least one processor, a communication interface configured to communicate via at least one network (i.e., 204, FIG. 2, communication with section C), and at least one memory storing computer program code, the apparatus being onboard a vehicle and in communication with a plurality of sensors onboard the vehicle (i.e., FIG. 6, FIG. 5 section “A” and “B”) (¶¶ 
receive a maplet request identifying a request region (¶243 “supplied data may be selected according to map creation and updating needs, i.e. for the purpose of filling unmapped or out-dated areas of the global-scale reference map”) (¶¶ 267, 275); 
responsive to determining that the vehicle is within the request region, process sensor data captured by two or more sensors of the plurality of sensors to generate a multi-sensor data stream corresponding to a segment of a road network (¶246 “Map Section Retrieval step requests and retrieves the sub-section of the global-scale reference map which corresponds to the approximate location and the extents of the aggregated local map, which is being matched against”) (¶ 70 “aggregate the information from the plurality of images together, e.g. so as to be able to determine the position and orientation of a landmark within the road network (or relative to the vehicle), so that the landmark can be incorporated into the local map representation, it is generally necessary to know the camera poses for each of the images within which the landmark was detected (e.g. as may be determined using visual odometry)”);
identify one or more observations corresponding to at least one lane marking within the multi-sensor data stream, wherein the at least one lane marking is a marking on a driving surface of the road network that marks the boundaries of a lane of the road network (¶¶ 65-66 “any of these objects may in principle be extracted from the images, as desired . . . using the object classes (or class vectors) determined during the semantic segmentation, any regions (or pixels) of interest in the image, e.g. that have been allocated a landmark object class, can be extracted from the image . . . region or regions of interest may then be further processed in order to detect the boundaries of the one or more landmarks in a, or each, image. For instance, for each image that is being processed, a list of one or more bounding areas may be generated containing the detected one or more road marking", "lane marking", and so on) (¶ 98 “image may then be subject to a specific step of lane marking semantic segmentation to classify pixels according to specific lane marking type classes, or be subject to lane marking objection detection and recognition, e.g. using a trained convolutional neutral net, to identify and classify objects in the image as specific types of lane markings. Examples of lane marking classes can include one or more of : single solid lines, single short dashed lines, single long dashed lines, double solid lines, double dashed lines, island borders, etc”; ¶ 115)  
generate a maplet based on the one or more observations and the maplet request (¶ 240 “datagrams may thus comprise the landmark observation creation data and/or the lane observation creation data output from the previous steps. Typically, the datagram will include both landmark and lane marking observations”) (¶241 “general processing flow for generating these datagrams is shown in FIG. 6”), 
wherein generating the maplet comprises using a predetermined data model and a predetermined data format corresponding to at least one lane marking class to encode road data corresponding to at least one of the one or more observations corresponding to at least one lane marking (¶235 “a further lane marking objection detection and recognition, e.g. using a trained convolutional neutral net, to identify and classify objects in the image as specific types of lane markings. Examples of lane marking classes can include one or more of : single solid lines, single short dashed lines, single long dashed lines, double solid lines, double dashed lines, island borders, etc. Using the LRI, the lane marking objects and classes from the lane marking semantic segmentation, it is possible to generate the lane geometry, i.e. showing the lane identifiers and geometry, e.g. for use by the autonomous driving module and/or for incorporation into a HD map”; ¶ 98; ¶ 115) (¶¶ 239–241  entitled “observation datagram creation”); and provide the maplet such that a network apparatus receives the maplet, wherein the network apparatus is configured to update a digital map of the road network based at least in part on the maplet (¶179 “third unit, Unit C, is located in the cloud and occasionally receives packets of source data, that are eventually incorporated into the reference map”)(¶239 “landmark observations described above, that has been extracted from the camera sensors, and that can be used e.g. for a localisation process and/or to update the HD map to more accurately reflect reality. In other words, the datagram corresponds to the local map. The 
With respect to claims 2 and 9, Mann discloses the maplet comprises a header1 comprising a lane marking flag (¶235 “a further lane marking objection detection and recognition, e.g. using a trained convolutional neutral net, to identify and classify objects in the image as specific types of lane markings. Examples of lane marking classes can include one or more of : single solid lines, single short dashed lines, single long dashed lines, double solid lines, double dashed lines, island borders, etc. Using the LRI, the lane marking objects and classes from the lane marking semantic segmentation, it is possible to generate the lane geometry, i.e. showing the lane identifiers and geometry, e.g. for use by the autonomous driving module and/or for incorporation into a HD map”; ¶ 98; ¶ 115) (¶179 “third unit, Unit C, is located in the cloud and occasionally receives packets of source data, that are eventually incorporated into the reference map”; ¶239 “landmark observations described above, that has been extracted from the camera sensors, and that can be used e.g. for a localisation process and/or to update the HD map to more accurately reflect reality. In other words, the datagram corresponds to the local map. The datagram is generally a compressed snippet of such map data that can be sent (e.g. to the cloud) with minimal bandwidth to allow for scalable and efficient updates to the HD map”; ¶¶ 239–241  entitled “observation datagram creation”; ¶ 240 “datagrams may thus comprise the landmark observation creation data and/or the lane observation creation data output from the previous steps. Typically, the datagram will include both landmark and lane marking observations”; ¶241 “general processing flow for generating these datagrams is shown in FIG. 6”).
With respect to claims 3, 10 and 16, Mann discloses the predetermined format comprises a field configured to receive a list of sample points, each sample point being the coordinates of a point on the at least one lane marking (¶235; ¶ 98; ¶ 115) (¶45) ( FIG. 8 “point cloud”; ¶ 56 “objects are implicitly defined by a set of key points in a reference frame”; ¶57 “"key point cloud" for each of the frames that are being processed (also referred to herein as a "sparse point cloud")”; ¶ 62; ¶93; ¶ 94 “object classes (such as "road", "road marking", "lane marking", and so on). However, the semantic segmentation may not be perfect, and in some cases the semantic segmentation may give some false values, i.e. selecting some points as ground-level points”; ¶ 96 “projecting each sample point onto the camera images that see the sample point and then averaging the pixel 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mann in view of U.S. Patent Application Publication No. 2019/0370566 to Su et al. (“Su”)
With respect to claims 4, 11 and 17 Mann fails to specifically disclose each sample point is located a predetermined distance from an immediately adjacent sample point. Su, from the same field of endeavor, discloses when a lane line is a solid line, each sample point is located a predetermined distance from an immediately adjacent sample point (Su, FIG. 4, 540, C1-C7) (¶60 “in FIG. 4, each cell C1-C7 corresponds to a linear segment of the respective candidate track 530, 540. More specifically, the cells C1-C7 are separated at cell margins 550 at approximately equally distributed intervals”).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time effective filing to sample solid lines at predetermined intervals in order to sample solid lines at predetermined intervals in order to correctly classify lane markings and to account for occlusions on the road (Su, ¶¶6-7). Predetermined intervals further allow for improved flexibility in selecting a tradeoff between detail and memory space since the intervals are adjustable (Su, ¶ 60 “However, other lengths and/or unequal length patterns can be selected. For example, the length of cells can be tuned large enough to .
 
Claims 5, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mann in view of U.S. Patent Application Publication No. 2018/0189678 to Yang et al. (“Yang”)
With respect to claims 5, 12 and 18 Mann fails to specifically disclose when the lane marking is a dashed line, each sample point is located at a starting point or an ending point of a dashed element of the lane marking. Yang, from the same field of endeavor, discloses when the lane marking is a dashed line, each sample point is located at a starting point or an ending point of a dashed element of the lane marking (FIG. 33E polyline beginning and end, 3358, 3360) (FIG. 30 Plane) (FIG. 32 A and D dashed line) (¶ 174 Once the geometric fit line 3356 has been determined for a lane line point cluster 3210, the geometric fit line 3356 can be shortened to run between a first endpoint 3358 and a second endpoint 3360 of the cluster FIG. 33E”) (¶ 177 In order to reduce the memory required to store lane line segments, the compression module 3325 may remove 3340 extraneous lane line points from the polyline 3354 . . . all points between the endpoints are removed from the polyline consists of only the endpoints 189  A lane line may be represented by a head control point, a tail control point, and a line segment”). Accordingly, it would have been obvious to one of ordinary skill in the art at the time of invention to represent a dashed line by sample points located at a starting point or an ending point of a dashed element of the lane marking in order to conserve limited memory space for the large volume of data needed to recognize lane lines (Yang, ¶177). 

Claims 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable Mann in view of U.S. Patent Application Publication No. 2020/0104608 to Watanabe et al. (“Watanabe”)
	With respect to claims 7, 14 and 20 Mann fails to specifically disclose the predetermined format comprises a field configured to receive a width of the at least one lane surface marking in a direction transverse to a direction of traffic flow along the lane. However, Watanabe, from the same field of endeavor discloses detecting and recording a width of a lane surface marking in a direction transverse to a direction of traffic flow along the lane for map data (FIG. 7, “WL”) (¶ 36 “lane-line recognition evaluator 9a may search multiple horizontal search lines extending along the width of the own vehicle M for an edge at which a change in luminance is greater than a lane-line recognition evaluator 9a may thereby detect a pair of a lane-line start point Ps and a lane-line end point Pe per search line in a lane-line detection region set in the image. In other words, the lane-line recognition evaluator 9a may detect the lane-line start point Ps and the lane-line end point Pe on the basis of an edge intensity. The lane-line recognition evaluator 9a may extract, as a potential lane-line region, a predetermined region defined between the lane-line start point Ps and the lane-line end point Pe. Note that the reference characters "WL" in FIG. 7 represent the width of the lane line”) (¶38 “Additionally, the lane-line recognition evaluator 9a may evaluate the reliability of the line components derived from the potential lane-line points”) (¶48 “In Step S15, the value of a post-cancellation lane-line recognition flag Fx.alpha. (corresponding to Fl.alpha. in Step S1 and Fr.alpha. in Step S2) may be checked”).  
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of effective filing to include in the disclose the predetermined format fields of Mann a width of the at least one lane surface marking in a direction transverse to a direction of traffic flow along the lane as taught by Watanabe, in order to improve lane line detection by providing further differentiation from other road environment objects that do not match a typical lane width (Watanabe, ¶¶ 38-39, 44). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 8-10, 13, 15-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2020/0249032 to Lee et al. (“Lee”) in view of U.S. Patent No. 6,526,284 to 
With respect to claims 1, 8 and 15, Lee discloses an apparatus comprising at least one processor, a communication interface configured to communicate via at least one network, and at least one memory storing computer program code, the apparatus being onboard a vehicle and in communication with a plurality of sensors onboard the vehicle, the at least one memory and the computer program code configured to, with the processor (i.e., FIG. 3 and corresponding description), cause the apparatus to at least: 
recognize a maplet request identifying a request region;
(i.e., HD map transmits an particular area (¶32 “photographing device 110 may acquire an actual image by capturing a target area that is at least a part of the area expressed by the high definition map (S110)”) which is received at vehicle 20, i.e., FIG. 2B in order to compare data from a camera (110, FIG. 2B) to generate a maplet containing differences between a local landmark and the high definition map. The comparison results in the being transmitted to the HD map for an HD map update (i.e., S150, FIG. 3) (¶23, 68, 71-73). In addition, elements 120, 130 and 140 can be placed at the vehicle or on a remote server (compare FIG. 2A, 2B and ¶ 23 “all or a part of the other constitutive elements except for the photographing device 110 may be installed in another place spaced apart from the vehicle 20”) (¶ 30 “The updating unit 140 may update the high definition map by comparing the local landmark map with the portion corresponding to the target area of the high definition map”) (S110, S120, FIG. 3; ¶32 “acquire an actual image by capturing a target area that is at least a part of the area expressed by the high definition map (S110) . . . comparison between the high definition map and the actual image (S120). In order to set an area in the high definition map for comparing with the actual image, positioning means such as a GPS (global positioning system) may be used . . . detect the position and the orientation of the photographing device 110 through matching between a three-dimensional high definition map data and a two-dimensional actual image”. In addition, each photograph taken at 110 of a target area is received at 120 to generate a maplet and maplet update (i.e., FIG. 3) such that receiving the image with location data also at least suggests “receiv[ing] a maplet request identifying a request region”); 
responsive to determining that the vehicle is within the request region (¶32 “In order to set an area in the high definition map for comparing with the actual image, positioning means such as a GPS (global positioning 
(i.e., image data from photographing device 110 i.e., ¶36 “a point on the first coordinate system, is moved into a two-dimensional actual image by the transformation matrix”, combined with GPS and IMI sensors, i.e., ¶39 “value of the transformation matrix approximately estimated through GPS, IMU (Inertial Measurement Unit), etc.”; ¶45 “correcting the transformation matrix may be designed using driving information . . . a wheel speed, a yaw rate, a steering angle, a gear signal, a signal from an IMU sensor, or the like may be used”) 
identify one or more observations corresponding to at least one lane marking within the multi-sensor data stream, wherein the at least one lane marking is a marking on a driving surface of the road network that marks the boundaries of a lane of the road network; 
(¶ 3 “high definition map may include lanes of a road on which the vehicle travels”) (¶4 “lane . . . expressed in detail in the form of a vector image”) (¶ 27 “a lane, etc., including a center line 11 . . . referred to as a landmark . . . landmarks on the road surface may be expressed in the form of lines . . . in the form of points”)
(¶ 66 “local landmark map generation unit 130 may identify various attributes of the various objects existing in the driving environment as a landmark . . . identify the shape, type, purpose, etc.”) 
(¶ 68 “landmark map generation unit 130 of FIG. 2A may provide the landmark position, and the covariance and attribute thereof to the updating unit 140 . . . three-dimensional position of the landmark, the covariance and attribute thereof to the updating unit 140”) (¶ 35 “landmark in the form of a line may be expressed in the form of a set of a plurality of points, it may have a plurality of coordinate values corresponding to each of the plurality of points”) (¶  38 “convert the coordinates of points on a lane of the three-dimensional high definition map to the coordinates of the two-dimensional actual image reference using the transformation matrix described through Equation 1”) (¶ 40 “FIG. 5 is a view for illustrating an example in which two lines 410 and 420, such as a lane, correspond to point-to-point in more detail according to the present invention”) (¶ 42 “landmarks in the form of the line in which a large number of points can appear in the single line’) (210, 220, FIG. 4) (FIG. 5-6);
generate a maplet based on the one or more observations and the maplet request, wherein generating the maplet comprises using a predetermined data model corresponding to a landmark type to encode road data corresponding to at least one of the one or more observations corresponding to the at least one lane marking 
landmark position, and the covariance and attribute thereof to the updating unit 140 ”) in order to perform comparisons, matching and updating for like data at the updating unit 140 (¶ 69 “updating the high definition map through comparison with a local landmark map . . . updating unit 140 may receive information about a landmark position, and a covariance and attribute thereof from the local landmark map generation unit 130 . . . new landmark added . . . deleted landmark removed”; ¶¶ 71-73; ¶ 43 “the landmark in a point form . . . landmark in the actual image is mapped one-to-one with the landmark in the high definition map”; ¶¶ 49-50 “local landmark map generation unit 130 may generate a three-dimensional local landmark map of the target area from the information included in the actual image (S140), and the updating unit 140 may update the high definition map through comparison between the local landmark map and the portion corresponding to the target area . . . ICP algorithm, which is generally known, may be used for matching the local landmark map with the high definition”. In addition, any data transmission is necessarily encoded for transmission) (¶67-68 “The local landmark map generation unit 130 may identify various attributes of the various objects existing in the driving environment as a landmark. For example, in case a traffic light is the landmark, the local landmark map generation unit 130 may identify a direction (horizontal or vertical) of the traffic light and the number of provided lights (2, 3, 4, etc.) as the attributes. Alternatively, in the case of a sign, the local landmark map generation unit 130 may identify the shape, type, purpose, etc. of the sign as the attributes . . . local landmark map generation unit 130 of FIG. 2A may provide the landmark position, and the covariance and attribute thereof to the updating unit 140 within the high definition map updating apparatus 100, and the local landmark map generation unit 130 of FIG. 2B may provide the three-dimensional position of the landmark, the covariance and attribute thereof to the updating unit 140 of an external high definition map updating server S through a communication means within the high definition map updating apparatus 100”) ; and
provide the maplet such that a network apparatus receives the maplet, wherein the network apparatus is configured to validate or update map data of a digital map representing the road network based at least in part on the maplet. (S150) (¶23 “high definition map updating server S of the remote location may also use information transmitted from the high definition map updating apparatus 100 of each vehicle 20 to perform the update of the high definition map”) (¶68). 

(¶46-50 “transformation matrix for obtaining the position and orientation of the photographing device . . . generate a three dimensional local landmark map of the target area from the information included in the actual image . . . updating unit 140 may update the high definition map through comparison between the local landmark map and the portion corresponding to the target area in the high definition map” wherein a common predefined data model between the HD map and the vehicle message is necessary for any comparison)
(¶50 ICP algorithm . . . used for matching”)
(¶¶ 66-68 “map generation unit 130 extracts feature points in the actual image captured by the photographing device 110 to identify the attribute of the landmark and match the attribute with the three-dimensional position of the landmark whose attribute has been identified. In order to identify the attribute of the landmark, the local landmark map generation unit 130 may use a machine learning method such as a deep learning . . . map generation unit 130 may identify various attributes of the various objects existing in the driving environment as a landmark . . . identify the shape, type, purpose, etc . . . map generation unit 130 may provide the updating unit 140 with the three-dimensional position of the landmark, the covariance and attribute thereof”) 
(¶ 69 “updating the high definition map through comparison with a local landmark map . . . updating unit 140 may receive information about a landmark position, and a covariance and attribute thereof from the local landmark map generation unit 130 . . . new landmark added . . . deleted landmark removed”)
 (¶ 3 “features around the road such as a stop line, a sign, a traffic light, and a guardrail”) (¶¶ 4–5 “high definition map 1 can be generally generated using a three-dimensional point cloud data obtained while driving a real road with a mobile mapping system (MMS) vehicle equipped with a high definition sensor (RTK GPS, INS, LIDAR, etc.) . . . important information on driving of a vehicle, such as a lane, a stop line, a sign, a milestone, and the like, it may be expressed in detail in the form of a vector image. Referring to FIG. 1 . . . the periphery 3 of the road expressed in the form of a point cloud can be identified . . . the road and the periphery thereof may change from time to time . . . such change in the information need to be reflected quickly and accurately in the high definition map, it can be said that an effective update of the high definition map is very important”)
(¶74 “updating unit 140 may obtain a weight average of the plurality of new landmark positions received by reflecting the covariance. The updating unit 140 according to an embodiment may use a Kalman Filter to 
However, using a predetermined data format to encode data for transmission was commonly known in the art at the time of the effective filing date.  
For example, Sharp, from the same field of endeavor, discloses transmission of updated map data (col. 2, ll. 20-44 “transmission as a plurality of data elements which each relate to and include an identification of a particular segment or region of a map”) (col. 5, ll. 8-15 “Updates since the latest distribution of a static database of geographic information are transmitted as described above and the receiving device superimposes the received update information on the map grid”) wherein the map data in a predetermined data format (col. 8, ll. 48-67  “The data within a data element is organised to achieve independence between the data components within the data element . . . the internal organisation of a data element has already been described--the header includes a GIS data element identifier including a data type identifier, a grid reference, and possibly a size identifier. These enable determination of which transmitters the data element should be sent to (as explained later), determination of which channel should be used for transmission to receiver devices, identification by a receiving device of the relevant map segment”) which is encoded for transmission (col. 9, ll. 1-15 “data components within a data element are encoded in a progressive manner, with a plurality of independent data components following on from the header”) wherein the data format includes flagged map features (col. 7, ll. 4-15 A first set of data elements are generated 100 from the geographic data components flagged as corresponding to major map features. These data elements are relatively small (for example, of the order of 5 or 10 bytes of information each). A typical data element of this first set will include a header identifying the data element as a GIS data element, a type identifier and a grid reference which positions the data in a global or regional coordinate system. The type identifier indicates to a remote computer 40 whether the data element contains data components which correspond to major map features. A typical data element of this first set also includes a small number of feature vectors or iconic data components”) (Col. 7 ll. 50-65 “as well as sets of data elements containing supplementary GIS-related information such as tourist information, hospital locations, traffic flow, theme parks, garage services, and any other information which has geographic aspects”). 

In addition, the combination would have been obvious to a PHOSITA at the time of effective filing since Lee at least suggests the maplets’ predetermined data format and predetermined data model to encode road data for transmission, despite Lee not using the term “encode”:
(¶46-50 “transformation matrix for obtaining the position and orientation of the photographing device . . . generate a three dimensional local landmark map of the target area from the information included in the actual image . . . updating unit 140 may update the high definition map through comparison between the local landmark map and the portion corresponding to the target area in the high definition map” wherein a common predefined data model between the HD map and the vehicle message is necessary for any comparison)
(¶50 ICP algorithm . . . used for matching”)
(¶¶ 66-68 “map generation unit 130 extracts feature points in the actual image captured by the photographing device 110 to identify the attribute of the landmark and match the attribute with the three-dimensional position of the landmark whose attribute has been identified. In order to identify the attribute of the landmark, the local landmark map generation unit 130 may use a machine learning method such as a deep learning . . . map generation unit 130 may identify various attributes of the various objects existing in the driving environment as a landmark . . . identify the shape, type, purpose, etc . . . map generation unit 130 may provide the updating unit 140 with the three-dimensional position of the landmark, the covariance and attribute thereof”) 
(¶ 69 “updating the high definition map through comparison with a local landmark map . . . updating unit 140 may receive information about a landmark position, and a covariance and attribute thereof from the local landmark map generation unit 130 . . . new landmark added . . . deleted landmark removed”)
periphery 3 of the road expressed in the form of a point cloud can be identified . . . the road and the periphery thereof may change from time to time . . . such change in the information need to be reflected quickly and accurately in the high definition map, it can be said that an effective update of the high definition map is very important”)
(¶74 “updating unit 140 may obtain a weight average of the plurality of new landmark positions received by reflecting the covariance. The updating unit 140 according to an embodiment may use a Kalman Filter to obtain the weight average of the received new landmark positions. By using the Kalman Filter to obtain the weight average of the new landmark positions sequentially in the order received, the computational speed can be increased and the storage space can be utilized more efficiently”) 
In addition, although Lee in view of Sharp discloses a predetermined model corresponding to a landmark type and also observing lane lines, Lee fails to specifically disclose a lane marking observation class. 
Hou, from the same field of endeavor, also discloses sending updated map data from a vehicle to a server (¶ 60 “vehicle 120 can use the sensor array 121 to record updated map data along traveled routes, and transmit the updated map data to the server 130”) based on a received maplet request identifying a request region (302, 306, FIG. 3; ¶¶ 85-87 “process 300, in whole or in part, can be implemented by, for example, a vehicle data processing unit 145, a map generation system 200, a map image processing system 202, a model generation system 204, or a lane detection system 206 . . . process 300 begins at block 302 where, for example, the map image processing system 202 receives a high definition (HD) image of a map of a road network”; ¶90 “map image processing system 202 identifies a road within the road network from or using the HD image”) (¶ 63 “operations performed by the vehicle 120 and the server 130 as described herein can be performed by either entity. For example, certain operations normally performed by the server 130 (e.g., transmitting updating map data to the vehicles 170A-N) may be performed by the vehicle 120 for load balancing purposes (e.g., to reduce the processing load of the server 130, to take advantage of spare processing capacity on the vehicle 120, etc.)”) (¶ 135 “queries . . . different component may initiate or execute a given operation”) wherein a generated maplet lane markings, images without lane markings, images with particular types of lane markings, and the like) . . . filter the information to identify the information for further processing. In some embodiments, the model generation system 204 is configured to filter and separate the training data 252 into a plurality of data types or categories before further processing”) (¶108 “data augmentation process, and the lane marking overlays . . . input data, such as images of roads . . . output annotated images of the roads and/or location information that identifies where lane markings exist within the images. Further, in certain embodiments, the one or more machine learning models may output the type of lane markings. For example, the machine learning models may output whether the lane markings are solid lines, dashed lines, double lines, yellow lines, white lines, arrows, and the like . . .associated with some or all of the points . . . may label or otherwise mark corresponding locations on the images to indicate the location of the lane markings and/or the type of lane markings. In some embodiments, the images themselves may not be marked with the labels or lane markings. In some such embodiments, data may be stored associated with the images that indicate a location and/or type of lane markings”) (¶¶ 42-43; 69 map generation system 200 can pre-process images to reduce the amount of overhead and computing resources used to identify lane markings within the images and to annotate the images with lane markings in a form that can be processed by a secondary system”) (¶ 81 control data 256 may identify one or more features or characteristics for which the model generation system 204 is to determine a model . .  . control data 256 may be provided as a separate metadata or layer of data, or may be included as part of the training data 252”) 
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of invention to include a lane marking observation class as taught by Hou in the maplet data of Lee in view of Sharp in order to improve identification of different types of lane lines, such as solid or dashed lane lines that is easily identifiable by a map update receiver and to reduce computing resources in identifying lane markings (Hou ¶¶ 7-9 “roads are not consistent in direction and shape, and because lane markings can vary greatly (e.g., different colors, different shapes, solid lines versus broken lines, etc.) among different roads in a road network . . . reduce the amount of 
In addition, Lee fails to specifically disclose the vehicle apparatus receives the maplet request. However, it was well known at the time of the effective filing that map updates comprising maplets with a predetermined data format and predetermined data model to encode road data for transmission can be initiated remotely and received by the vehicle or vice versa, interchangeably. 
For example, Wheeler, from the same field of endeavor, also discloses that the update messages include predetermined data models organizing various types of specific information in the form of a data packet that is efficiently transmitted to an online HD map system to provide map updates using a handshake protocol (¶157 “In an embodiment, the vehicles follow a handshake protocol with the online HD map system. A vehicle sends a message after travelling a fixed amount of distance, say X miles, whether or not the vehicle detects a map discrepancy. The message includes various types of information including an identifier for the vehicle, a timestamp indicating the time the message was sent, information describing the coarse route traveled (for example, using latitude/longitude coordinates sampled at a fixed interval (e.g., 200 m), if lane elements were traversed (i.e., driven over existing region in the map) the message includes a list of traversed lane element IDs, information describing a scope of change if any (what type of change and how big), a change fingerprint (to help identify duplicate changes), and a size of the change packet”) (¶59 “vehicle 150 continually records sensor data 230 and encodes relevant portions for messages to the online HD map system 110 such as in response to requests for additional data of specific locations”);
(Wheeler, ¶ 68 “the online HD map system 110 and the vehicle computing system 120 use data compression techniques for being able to store and transfer map data thereby reducing storage and transmission costs”)
(Wheeler, ¶¶ 154-155 “Upon determining that there is a map discrepancy, the vehicle 150 encodes 1550 information describing the discrepancy in a message. The message, or update message, is described with greater detail in the earlier section with regard to the map discrepancy module 290”) 

(1550, FIG. 15 “responsive to determining a discrepancy, encode information describing the discrepancy in a message”; ¶ 6)
(¶55 “Upon detecting a map discrepancy, the vehicle 150 sends an update message to the online HD map system 110 comprising information regarding the map discrepancy. The map discrepancy module 290 may construct the update message, which may comprise a vehicle identifier (ID), one or more timestamps, a route traveled, lane element IDs of lane elements traversed, a type of discrepancy, a magnitude of discrepancy, a discrepancy fingerprint to help identify duplicate discrepancy alert messages, a size of message, and so on”) 
	(¶59 “encodes relevant portions for messages to the online HD system such as in response to requests for additional data of specific locations”)
(¶ 118 “vehicle 150 may apply one or more machine learning models to localize and identify all objects in the 3D representation. The vehicle 150 may provide the 3D representation to the online HD map system 110 or to another third party service for object detection”) and including an apparatus onboard a vehicle can either receive a maplet request identifying a request region (i.e., ¶80 “In some implementations, the vehicles 150 send summaries of the verification results to the online HD map system 100, the online HD map system 100 analyzes the summaries of the verification results to determine whether the existing landmark maps should be updated, requests information needed to update the existing landmark maps from the vehicles 150, and updates the existing landmark maps using the requested information”; ¶¶ 111, 140-141; 145) or can initiate a request (¶ 54, 128) interchangeably. 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of invention for the vehicle to receive the update request since and responding to the request by generating a maplet based on the one or more observations and the maplet request, wherein generating the maplet comprises using a predetermined data model and a predetermined data format to encode road data and transmitting the maplet, as discussed by Wheeler and cited above, since there are two options for initiating a request in the art of vehicular map updates, by the remote server or by the vehicle well known in the art. Therefore, it would have been obvious to try, by one of ordinary skill in the art at the time of the invention was made, to pick the vehicle apparatus receiving the maplet request and generating a maplet based on the one or more observations and the maplet request, wherein generating the maplet comprises using a predetermined data model and a predetermined data 
In addition, originating a request at the server and sending to the vehicle allows for more detailed analysis of what map areas need to be updated, which is better handled by a remote computer with higher processing power (i.e., Wheeler ¶80, 111, 140). 

With respect to claims 2 and 9 Lee in view of Sharp and further in view of Hou and further in view of Wheeler disclose the maplet comprises a header2 comprising a lane marking flag (Sharp, col. 8, ll. 48-67  “the header includes a GIS data element identifier including a data type identifier, a grid reference, and possibly a size identifier”) (Sharp, col. 9, ll. 1-15 “data components within a data element are encoded in a progressive manner, with a plurality of independent data components following on from the header”) (Sharp, col. 7, ll. 4-15 A first set of data elements are generated 100 from the geographic data components flagged as corresponding to major map features . . . data element of this first set will include a header identifying the data element as a GIS data element, a type identifier and a grid reference which positions the data in a global or regional coordinate system. The type identifier indicates to a remote computer 40 whether the data element contains data components which correspond to major map features. A typical data element of this first set also includes a small number of feature vectors or iconic data components”)
With respect to claims 3, 10 and 16, Lee in view of Sharp and further in view of Hou and further in view of Wheeler disclose the predetermined format comprises a field configured to receive a list of sample points, each sample point being the coordinates of a point on the at least one lane marking (Lee, ¶ 3 “high definition map may include lanes of a road on which the vehicle travels”) (Lee, ¶4 “lane . . . expressed in detail in the form of a vector image”) (Lee, ¶ 27 “a lane, etc., including a center line 11 . . . referred to as a landmark . . . landmarks on the road surface may be expressed in the form of lines . . . in the form of points”) (Lee, ¶ 35 “landmark in the form of a line may be expressed in the form of a set of a plurality of points, it may have a plurality of coordinate values corresponding to each of the plurality of points”) (Lee, ¶ 38 “convert the coordinates of points on a lane of the three-dimensional high definition map to the coordinates of the two-dimensional actual image reference using the transformation matrix described through Equation 1”) (Lee, ¶ 40 “FIG. 5 is a view for illustrating an example in which two lines 410 and 420, such as a lane, correspond to point-to-point in more detail according to the present invention”) (Lee, ¶ 42 “landmarks in the form of the line in which a large number of points can appear in the single line”) (Lee, 210, 220, FIG. 4) (Lee, FIG. 5-6) (Lee, ¶¶ 34-36 “the coordinate system based on the photographing device 110 (hereinafter referred to as "second coordinate system") may both be three-dimensional coordinate systems . . . landmark . . . plurality of coordinate values corresponding to each of the plurality of points”) (Lee, ¶ 27 landmark . . . . expressed . . . in the form of points) (Hou, ¶108 “machine learning models may include a likelihood associated with some or all of the points (e.g., pixels or groups of pixels) within the image indicating the likelihood that the points include a lane marking. Based at least in part on the likelihood that the particular points include a lane marking, a lane detection system 206”).
With respect to claims 6, 13 and 19 Lee in view of Sharp and further in view of Hou and further in view of Wheeler disclose the predetermined format comprises at least one of (a) a field configured to receive a type of the at least one lane marking or (b) a field configured to receive a style of the at least one lane marking  (Lee, ¶¶ 66-68 “local landmark map generation unit 130 may identify various attributes of the various objects existing in the driving environment as a landmark . . . identify the shape, type, purpose, etc. . .identify various attributes of the various objects existing in the driving environment . . . identify the shape, type, purpose, etc. of the sign as the attributes”) (Hou, ¶83 “The model generation system 204 . .  .data can be categorized by information type (such as, images with lane markings, images without lane markings, images with particular types of lane markings, and the like) (Hou, ¶108 “data augmentation process, and the lane marking overlays . . . input data, such as images of roads . . . output annotated images of the roads and/or location information that identifies where lane markings exist within the images. Further, in certain embodiments, the one or more machine learning models may output the type of lane markings. For example, the machine learning models may output whether the lane markings are solid lines, dashed lines, double lines, yellow lines, white lines, arrows, and the like . . .associated with some or all of the points . . . may label or otherwise mark corresponding locations on the images to indicate the location of the lane markings and/or the type of lane markings. In some embodiments, the images themselves may not be marked with the labels or lane markings. In some such embodiments, data may be stored associated with the images that indicate a location and/or type of lane markings”; ¶74; ¶124; ¶130; ¶131).

Claims 4, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2020/0249032 to Lee et al. (“Lee”) in view of U.S. Patent No. 6,526,284 to Sharp et al. (“Sharp”) and further in view of U.S. Patent Application Publication No. 20200210769 to Hou et al. (“Hou”) and further in view of Wheeler and further in view of U.S. Patent Application Publication No. 2019/0370566 to Su et al. (“Su”)
With respect to claims 4, 11 and 17 Lee in view of Sharp and further in view of Hou and further in view of Wheeler disclose a lane marking is a solid line, but fail to specifically disclose each sample point is located a predetermined distance from an immediately adjacent sample point. Su, from the same field of endeavor, discloses when a lane line is a solid line, each sample point is located a predetermined distance from an immediately adjacent sample point (Su, FIG. 4, 540, C1-C7) (¶60 “in FIG. 4, each cell C1-C7 corresponds to a linear segment of the respective candidate track 530, 540. More specifically, the cells C1-C7 are separated at cell margins 550 at approximately equally distributed intervals”).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time effective filing to sample solid lines at predetermined intervals in order to sample solid lines at predetermined intervals in order to correctly classify lane markings and to account for occlusions on the road (Su, ¶¶6-7). Predetermined intervals further allow for improved flexibility in selecting a tradeoff between detail and memory space since the intervals are adjustable (Su, ¶ 60 “However, other lengths .
 Claims 5, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2020/0249032 to Lee et al. (“Lee”) in view of U.S. Patent No. 6,526,284 to Sharp et al. (“Sharp”) and further in view of U.S. Patent Application Publication No. 20200210769 to Hou et al. (“Hou”) and further in view of Wheeler and further in view of U.S. Patent Application Publication No. 2018/0189678 to Yang et al. (“Yang”)
With respect to claims 5, 12 and 18 Lee in view of Sharp and further in view of Hou and further in view of Wheeler fail to specifically disclose when the lane marking is a dashed line, each sample point is located at a starting point or an ending point of a dashed element of the lane marking. Yang, from the same field of endeavor, discloses when the lane marking is a dashed line, each sample point is located at a starting point or an ending point of a dashed element of the lane marking (FIG. 33E polyline beginning and end, 3358, 3360) (FIG. 30 Plane) (FIG. 32 A and D dashed line) (¶ 174 Once the geometric fit line 3356 has been determined for a lane line point cluster 3210, the geometric fit line 3356 can be shortened to run between a first endpoint 3358 and a second endpoint 3360 of the cluster FIG. 33E”) (¶ 177 In order to reduce the memory required to store lane line segments, the compression module 3325 may remove 3340 extraneous lane line points from the polyline 3354 . . . all points between the endpoints are removed from the polyline consists of only the endpoints 189  A lane line may be represented by a head control point, a tail control point, and a line segment”). Accordingly, it would have been obvious to one of ordinary skill in the art at the time of invention to represent a dashed line by sample points located at a starting point or an ending point of a dashed element of the lane marking in order to conserve limited memory space for the large volume of data needed to recognize lane lines (Yang, ¶177). 
 
Claims 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2020/0249032 to Lee et al. (“Lee”) in view of U.S. Patent No. 6,526,284 to Sharp et al. (“Sharp”) and further in view of U.S. Patent Application Publication No. 20200210769 to Hou et al. (“Hou”) and further in view of Wheeler and further in view of U.S. Patent Application Publication No. 2020/0104608 to Watanabe et al. (“Watanabe”)
lane-line recognition evaluator 9a may search multiple horizontal search lines extending along the width of the own vehicle M for an edge at which a change in luminance is greater than a predetermined level. The lane-line recognition evaluator 9a may thereby detect a pair of a lane-line start point Ps and a lane-line end point Pe per search line in a lane-line detection region set in the image. In other words, the lane-line recognition evaluator 9a may detect the lane-line start point Ps and the lane-line end point Pe on the basis of an edge intensity. The lane-line recognition evaluator 9a may extract, as a potential lane-line region, a predetermined region defined between the lane-line start point Ps and the lane-line end point Pe. Note that the reference characters "WL" in FIG. 7 represent the width of the lane line”) (¶38 “Additionally, the lane-line recognition evaluator 9a may evaluate the reliability of the line components derived from the potential lane-line points”)(¶48 “In Step S15, the value of a post-cancellation lane-line recognition flag Fx.alpha. (corresponding to Fl.alpha. in Step S1 and Fr.alpha. in Step S2) may be checked”).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of effective filing to include in the disclose the predetermined format fields of Lee in view of Sharp and further in view of Hou and further in view of Wheeler a width of the at least one lane surface marking in a direction transverse to a direction of traffic flow along the lane as taught by Watanabe, in order to improve lane line detection by providing further differentiation from other road environment objects that do not match a typical lane width (Watanabe, ¶¶ 38-39, 44). 

 

Claims 1-3, 6, 8-9, 13, 15-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2018/0188037 to Wheeler et al. (“Wheeler”) in view of U.S. Patent Application Publication No. 20200210769 to Hou et al. (“Hou”)
With respect to claims 1, 8 and 15, Wheeler discloses an apparatus comprising at least one processor, a communication interface configured to communicate via at least one network (i.e., 280, FIG. 2) (¶ 48 “HD map system interface 280 allows the vehicle computing system 120 to interact with the online HD map system 110 via a network”), and at least one memory storing computer program code, the apparatus being onboard a vehicle (i.e., 120, FIG. 2) (150 a-c, FIG. 1) and in communication with a plurality of sensors onboard the vehicle (i.e., 230, FIG. 2), the at least one memory and the computer program code configured to, with the processor, cause the apparatus to at least: 
receive a maplet request identifying a request region (¶ 64 “The map data collection module 460 monitors vehicles and processes status updates from vehicles to determine whether to request certain vehicle for additional data related to particular location”) (¶¶ 55-57 “The map discrepancy module 290 acts in response to messages from the online HD map system 110 as well. For example, upon receiving a message requesting data about a particular location along the vehicle's 150 route”) (¶¶ 97, 111 “requests information needed to update the existing occupancy maps from the vehicles 150, and updates the existing occupancy maps using the requested information”)(¶ 137 “send a request to a vehicle to provide additional map data for a specific location”) (i.e., “geographic region”, “region” Fig. 6A-B);
responsive to determining that the vehicle is within the request region, process sensor data captured by two or more sensors of the plurality of sensors to generate a multi-sensor data stream corresponding to a segment of a road network (i.e., ¶ 114 “vehicle 150 obtains 1106 an occupancy map based on the current location . . . the current location or of which the associated location matches the current location . . . by querying the current location in the HD map data stored in the local HD map store 275, the vehicle 150 identifies roads and objects”) (¶ 124 “vehicle 150 may transmit sensor data (e.g., LIDAR scanner data, image data) along with the discrepancy . . . vehicle 150 may send the sensor data associated with the 3D representation that are substantially the same as before at a later time (e.g., if the online HD map system 110 requests such information”) (¶150 “additional data may pertain to the particular location of the geographical region . . . additional data requested may be in general, i.e. whatever data the selected vehicle is able to sense while traversing the particular location, or may be specific, i.e. a particular kind of sensor data”) (¶134);
identify one or more observations corresponding to at least one environmental element within the multi-sensor data stream; (¶65 “pedestrian paths (e.g., cross walks, sidewalks, etc.), and landmark objects (e.g., road signs, buildings, etc.) . . . landmark map may further comprise information describing stop lines, yield lines, spatial location of cross walks”) (¶ 6 “sensor data captured by a plurality of autonomous vehicles driving through a geographical region . . . road surface marking is added, removed, or moved, etc.”) (720a, FIG. 7, stop line) (¶¶ 74–76 “HD map system 100 also stores information relative to lanes, for example, landmark features . . . lane representations in an HD map . . . features 720a and 720b that are associated with the lane . . . representation of data that represents the relationship of the lane to the feature so that the vehicle can efficiently extract the features given a lane . . . various constraints . . . left turn only, or right turn only . . . HD map system 100 stores objects or data structures representing lane elements”) (i.e.,¶ 55 “lane element IDs of lane elements traversed, a type of discrepancy”) (¶113 “environment includes roads and objects around the roads”) (¶153) (¶88) (FIG. 9-11B);
generate a maplet based on the one or more observations and the maplet request (¶ 55 “map update API 285 to determine map discrepancies and communicate map discrepancy information to the online HD map system 110 . . . vehicle 150 sends an update message to the online HD map system 110 comprising information regarding the map discrepancy. The map discrepancy module 290 may construct the update message, which may comprise a vehicle identifier (ID), one or more timestamps, a route traveled, lane element IDs of lane elements traversed, a type of discrepancy, a magnitude of discrepancy, a discrepancy fingerprint to help identify duplicate discrepancy alert messages, a size of message, and so on”) (¶¶ 38–41 “sensors 105 allow the vehicle 150 to detect the surroundings of the vehicle as well as information describing the current state of the vehicle, for example, information describing the location and motion parameters of the vehicle . . . GPS navigation system determines the position of the vehicle . . . vehicle computing system 120 performs various tasks including processing data collected by the sensors as well as map data received from the online HD map system 110. The vehicle computing system 120 also processes data for sending to the online HD map system 110”) (¶ 76 “The HD map system 100 stores objects or data structures representing . . .”) (¶43 “perception module 210 processes the sensor data 230 to populate data structures storing the sensor data”) (¶48 “local HD map store 275 stores map data in a format specified by the HD Map system 110”) (¶59 “vehicle 150 continually records sensor data 230 and encodes relevant portions for messages to the online HD map system 110 such as in response to requests for additional data of specific locations”)(i.e., 906, 918, FIG. 9)(¶ 83 “vehicle 150 obtains 906 a set of represented objects (e.g., landmarks represented on the LMap) based on the current location of the vehicle. For example, the vehicle 150 queries its current location in the HD map data stored in the local HD map store 275 on the vehicle to find the set of represented objects located within a predetermined region surrounding the vehicle's current location”) (¶ 111) (¶134 “each vehicle sends status update messages, or update messages, to the online HD Map system 110 periodically. The status update message includes metadata describing any map discrepancies identified by the vehicle indicating differences between the map data that the online HD map system provided to the vehicle and the sensor data that is received by the vehicle from its sensors”); 
wherein generating the maplet comprises using a predetermined data model and a predetermined data format corresponding to an environmental element observation class to encode road data corresponding to at least one of the one or more observations corresponding to the at least environmental element (i.e.,¶ 55 “vehicle 150 sends an update message to the online HD map system 110 comprising information regarding the map discrepancy. The map discrepancy module 290 may construct the update message, which may comprise a vehicle identifier (ID), one or more timestamps, a route traveled, lane element IDs of lane elements traversed, a type of discrepancy”) (¶65 “pedestrian paths (e.g., cross walks, sidewalks, etc.), and landmark objects (e.g., road signs, buildings, etc. . . . landmark map may further comprise information describing stop lines, yield lines, spatial location of cross walks . . . semantic information about each lane . . . type of lane . . . landmark map may further comprise information describing . . . type of all signage”) (¶ 86 “A match record corresponds to a particular represented object in the landmark map stored in the local HD map store . . . such as an object ID identifying the verified represented object that is used in the existing landmark map”) (¶90 “The vehicle 150 may classify a verified represented object into a particular landmark object type . . . obtain the classification from the HD map data . . .vehicle 150 may also apply machine learning algorithms to make the classification . . . vehicle 150 may provide the object and associated data (e.g., location data, geometric shape data, image data, etc.) to the online HD map system 110”) (¶105 “HD map system 110 may further classify the detected landmark object”) (¶48 “local HD map store 275 stores map data in a format specified by the HD Map system 110”) (¶ 119 “The vehicle 150 classifies 1112 the detected objects”) (1104-1112, 1116, FIG. 11A) (¶156 “request may specify one or more desired types of sensor data”) (¶126 “vehicle 150 processes 1144 the sensor data to obtain images of surroundings of the vehicle 150 as well as LIDAR scanner points. The vehicle 150 registers 1146 the images in the 3D coordinate system of the occupancy map to thereby create a 3D representation of the surroundings. The vehicle 150 may perform 1148 live 3D obstacle detection concurrently with registering the images”) (¶ 43 “perception module 210 processes the sensor data 230 to populate data structures storing the sensor data and provides the information to the prediction module 215”) (¶76 “HD map system 100 stores objects or data structures representing lane elements”) (¶¶ 102-105 “online HD map system 110 organizes 1004 the verification records into groups based on locations (e.g., latitude and longitude coordinates). The locations can be determined from a current location of the vehicle . . . [f]or each group, the online HD map system 110 updates 1010 landmark objects based on the verification record types”); and 
provide the maplet such that a network apparatus receives the maplet, wherein the network apparatus is configured to update a digital map of the road network (i.e., HD map store 165, Fig. 1) based at least in part on the maplet request (i.e., ¶ 54-55 “information monitored by the vehicle sensors 105 indicates a discrepancy in the map information provided by the online HD map system 110 and uploads data to the online HD map system 110 that may result in the online HD map system 110 updating the map data stored in the HD map store 165 that is provided to other vehicles 150. . . map update API 285 to determine map discrepancies and communicate map discrepancy information to the online HD map system 110 . . . vehicle 150 sends an update message to the online HD map system 110 comprising information regarding the map discrepancy”) (¶ 127 “vehicle 150 can provides occupancy map update data to the cloud, and the cloud updates 1184 the occupancy map in the cloud”) (FIG. 14, “date map based on the received additional data 1414”)(FIG. 2, map update API 285 described in ¶¶ 54-56) (¶64 “map update module 420 updates previously computed map data by receiving more recent information from vehicles that recently travelled along routes on which map information changed”) (¶¶ 79-80 “vehicles are in motion, they can continuously collect data about their surroundings via their sensors that may include landmarks in the environment. This sensor data, in addition to vehicle operation data, data about the vehicle's trip, etc. is collected and stored locally. When new data is available from the various vehicles within a fleet, this is passed to the online HD map system (e.g., in the cloud) for updating the landmark map, and the updated map is stored in the cloud”) (¶109 “The HD map system 110 applies the set of changes to the HD map 510 to update the map”) (¶ 111 “vehicles 150 analyzes the verification results, determines whether the existing occupancy maps should be updated based on the verification results, and sends information to the online HD map system 100 for use to update the existing occupancy maps”) (¶¶ 121, 125 “online HD map system 110 updates the occupancy map stored in the HD map store 165 using the discrepancies received from the vehicle 150”; 134) 
However, Wheeler fails to specifically disclose the environmental element and corresponding observation class are specific to “at least one lane marking”. Hou, from the same field of endeavor, wherein a generated maplet includes a predetermined data model and format corresponding to a lane marking observation class (¶116 lane markings, images without lane markings, images with particular types of lane markings, and the like) . . . filter the information to identify the information for further processing. In some embodiments, the model generation system 204 is configured to filter and separate the training data 252 into a plurality of data types or categories before further processing”) (¶108 “data augmentation process, and the lane marking overlays . . . input data, such as images of roads . . . output annotated images of the roads and/or location information that identifies where lane markings exist within the images. Further, in certain embodiments, the one or more machine learning models may output the type of lane markings. For example, the machine learning models may output whether the lane markings are solid lines, dashed lines, double lines, yellow lines, white lines, arrows, and the like . . .associated with some or all of the points . . . may label or otherwise mark corresponding locations on the images to indicate the location of the lane markings and/or the type of lane markings. In some embodiments, the images themselves may not be marked with the labels or lane markings. In some such embodiments, data may be stored associated with the images that indicate a location and/or type of lane markings”) (¶¶ 42-43; 69 map generation system 200 can pre-process images to reduce the amount of overhead and computing resources used to identify lane markings within the images and to annotate the images with lane markings in a form that can be processed by a secondary system”) (¶ 81 control data 256 may identify one or more features or characteristics for which the model generation system 204 is to determine a model . .  . control data 256 may be provided as a separate metadata or layer of data, or may be included as part of the training data 252”) 
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of invention to include a lane marking observation class as taught by Hou in the maplet data of Wheeler in order to improve identification of different types of lane lines, such as solid or dashed lane lines that is easily identifiable by a map update receiver and to reduce computing resources in identifying lane markings (Hou ¶¶ 7-9 “roads are not consistent in direction and shape, and because lane markings can vary greatly (e.g., different colors, different shapes, solid lines versus broken lines, etc.) among different roads in a road network . . . reduce the amount of training data used in machine learning systems to create machine learning models for automated lane marking 
With respect to claims 2 and 9, Wheeler in view Hou disclose the maplet comprises a header3 comprising a traffic signal flag [Wheeler: (¶65 “landmark objects e.g., road signs . . . road signs described in an HD map include . . . traffic lights”; ¶ 74 “landmark features such as road signs and traffic lights”)  ¶37 “HD map system 110 receives from various vehicles, information describing the data that is stored at the local HD map store 275 of the vehicle”) (¶105 “HD map system 110 may further classify the detected landmark object”)  (¶41) (¶ 48 “local HD map store 275 stores map data in a format specified by the HD Map system 110”) (¶ 50 “landmark map API 255 provides the geometric and semantic description of the world around the vehicle . . . fetch-features API receives information identifying one or more lane elements”) (¶ 83 “vehicle 150 identifies objects present in its environment, which are also represented in landmark maps stored at the online system”) (¶ 86 “match record may also include information about the verified represented object, such as an object ID identifying the verified represented object that is used in the existing landmark map”) (¶90 “vehicle 150 may classify a verified represented object into a particular landmark object type . . . vehicle 150 may provide the object and associated data (e.g., location data, geometric shape data, image data, etc.”) (¶ 93 “mismatch record includes information about the unverified represented object such as an object ID identifying”) (¶105 “HD map system 110 may further classify the detected landmark object”) (¶ 134 “status update message includes metadata describing any map discrepancies identified by the vehicle”) (908 compare data associated with objects, FIG. 9) (¶71 “represents a geographic region using an object or data record” with identifier, unique name, description, bounding box) (720a, FIG. 7, stop line) (¶ 76 “HD map system 100 stores objects or data structures representing lane elements”) (i.e.,¶ 55 “type of discrepancy”) (¶65 “semantic information about each lane . . . type of lane . . . landmark map may further comprise information describing . . . type of all signage”) (¶ 86 “A match record corresponds to a particular represented object in the landmark map stored in the local HD map store . . . such as an object ID identifying the verified represented object that is used in the existing landmark map”) (¶90 “classify a verified represented object into a particular landmark object type . . . make the classification . . . vehicle 150 may provide the object and associated data (e.g., location data, geometric shape data, image data, etc.) to the online HD map system 110”) (¶105 “classify the detected landmark object”) (¶48 “local HD map store 275 stores map data in a format specified by the HD Map system 110”) (¶ 119 “The vehicle 150 classifies 1112 the detected objects”) (¶ 43 “perception module 210 processes the sensor data 230 to populate data structures storing the sensor data”) (¶86 “match record may also include information about the verified represented object, such as an object ID identifying the verified represented object that is used in the existing landmark map stored in the HD map system HD map store 165”)] [Hou (¶116 “applying the lane markings to the corresponding segments within the HD map may include marking or annotating the HD map with lane markings and/or labels based on a location of the lane markings were labels . . . block 510 may include storing data or metadata with the HD map that identifies the location of lane markings”) (¶83 “The model generation system 204 . .  .data can be categorized by information type (such as, images with lane markings, images without lane markings, images with particular types of lane markings, and the like) . . . filter the information to identify the information for further processing. In some embodiments, the model generation system 204 is configured to filter and separate the training data 252 into a plurality of data types or categories before further processing”) (¶108 “data augmentation process, and the lane marking overlays . . . input data, such as images of roads . . . output annotated images of the roads and/or location information that identifies where lane markings exist within the images. Further, in certain embodiments, the one or more machine learning models may output the type of lane markings. For example, the machine learning models may output whether the lane markings are solid lines, dashed lines, double lines, yellow lines, white lines, arrows, and the like . . .associated with some or all of the points . . . may label or otherwise mark corresponding locations on the images to indicate the location of the lane markings and/or the type of lane markings. In some embodiments, the images themselves may not be marked with the labels or lane markings. In some such embodiments, data may be stored associated with the images that indicate a location and/or type of lane markings”) (¶¶ 42-43; 69 map generation system 200 can pre-process images to reduce the amount of overhead and computing resources used to identify lane markings within the images and to annotate the images with lane markings in a form that can be processed by a secondary system”) (¶ 81 control data 256 may identify one or more features or characteristics for which the model generation system 204 is to determine a model . .  . control data 256 may be provided as a separate metadata or layer of data, or may be included as part of the training data 252”)
Wheeler: (i.e., “geographic region”, “region” Fig. 6A-B wherein a geographic region is represented in the HD map system using an object or data record with a plurality of points (¶67 “occupancy map 530 comprises spatial 3-dimensional (3D) representation of the road and all physical objects around the road . . . 3D mesh geometry (collection of triangles) which covers the surfaces. In another embodiment, the occupancy map 530 is represented as a collection of 3D points which cover the surfaces. In another embodiment, the occupancy map 530 is represented using a 3D volumetric grid of cells at 5-10 cm resolution. Each cell indicates whether or not a surface exists at that cell, and if the surface exists, a direction along which the surface is oriented”; ¶ 115; ¶ 126; ¶ 48 “HD map store 275 stores map data in a format specified by the HD Map system 110. The HD map API 205 is capable of processing the map data format as provided by the HD Map system 110”; ¶83-84 “landmark objects include locations such as latitude and longitude coordinates of the represented landmark objects . . . vehicle 150 compares the latitude and longitude coordinates of detected traffic signs”)]
With respect to claims 6, 13 and 19 Wheeler in view of Hou disclose the predetermined format comprises at least one of (a) a field configured to receive a type of the at least one lane marking or (b) a field configured to receive a style of the at least one lane (Hou, ¶83 “The model generation system 204 . .  .data can be categorized by information type (such as, images with lane markings, images without lane markings, images with particular types of lane markings, and the like) (Hou, ¶108 “data augmentation process, and the lane marking overlays . . . input data, such as images of roads . . . output annotated images of the roads and/or location information that identifies where lane markings exist within the images. Further, in certain embodiments, the one or more machine learning models may output the type of lane markings. For example, the machine learning models may output whether the lane markings are solid lines, dashed lines, double lines, yellow lines, white lines, arrows, and the like . . .associated with some or all of the points . . . may label or otherwise mark corresponding locations on the images to indicate the location of the lane markings and/or the type of lane markings. In some embodiments, the images themselves may not be marked with the labels or lane markings. In some such embodiments, data may indicate a location and/or type of lane markings”; ¶74; ¶124; ¶130; ¶131).

Claims 4, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wheeler in view of Hou and further in view of U.S. Patent Application Publication No. 2019/0370566 to Su et al. (“Su”)
With respect to claims 4, 11 and 17 Wheeler in view of Hou fails to specifically disclose each sample point is located a predetermined distance from an immediately adjacent sample point. Su, from the same field of endeavor, discloses when a lane line is a solid line, each sample point is located a predetermined distance from an immediately adjacent sample point (Su, FIG. 4, 540, C1-C7) (¶60 “in FIG. 4, each cell C1-C7 corresponds to a linear segment of the respective candidate track 530, 540. More specifically, the cells C1-C7 are separated at cell margins 550 at approximately equally distributed intervals”).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time effective filing to sample solid lines at predetermined intervals in order to sample solid lines at predetermined intervals in order to correctly classify lane markings and to account for occlusions on the road (Su, ¶¶6-7). Predetermined intervals further allow for improved flexibility in selecting a tradeoff between detail and memory space since the intervals are adjustable (Su, ¶ 60 “However, other lengths and/or unequal length patterns can be selected. For example, the length of cells can be tuned large enough to collect sufficient information for enhancing the cell's robustness against local noise, whereas shortening the length of cells improves the spatial resolution provided by the lane marking classification”).
 
Claims 5, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wheeler in view of Hou and further in view U.S. Patent Application Publication No. 2018/0189678 to Yang et al. (“Yang”)
With respect to claims 5, 12 and 18 Wheeler in view of Hou fails to specifically disclose when the lane marking is a dashed line, each sample point is located at a starting point or an ending point of a dashed element of the lane marking. Yang, from the same field of endeavor, discloses when the lane marking is a dashed line, each sample point is located at a starting point or an ending point of a dashed element of the lane marking (FIG. 33E polyline beginning and end, 3358, 3360) (FIG. 30 Plane) (FIG. 32 A and D dashed line) (¶ 174 Once the geometric fit line 3356 has been determined for a lane line point cluster 3210, the geometric fit line 3356 can be shortened to run between a first endpoint 3358 and a second endpoint 3360 of the cluster FIG. 33E”) (¶ 177 In remove 3340 extraneous lane line points from the polyline 3354 . . . all points between the endpoints are removed from the polyline consists of only the endpoints 189  A lane line may be represented by a head control point, a tail control point, and a line segment”). Accordingly, it would have been obvious to one of ordinary skill in the art at the time of invention to represent a dashed line by sample points located at a starting point or an ending point of a dashed element of the lane marking in order to conserve limited memory space for the large volume of data needed to recognize lane lines (Yang, ¶177). 

Claims 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wheeler in view of Hou and further in view U.S. Patent Application Publication No. 2020/0104608 to Watanabe et al. (“Watanabe”)
	With respect to claims 7, 14 and 20 Wheeler in view of Hou fails to specifically disclose the predetermined format comprises a field configured to receive a width of the at least one lane surface marking in a direction transverse to a direction of traffic flow along the lane. However, Watanabe, from the same field of endeavor discloses detecting and recording a width of a lane surface marking in a direction transverse to a direction of traffic flow along the lane for map data (FIG. 7, “WL”) (¶ 36 “lane-line recognition evaluator 9a may search multiple horizontal search lines extending along the width of the own vehicle M for an edge at which a change in luminance is greater than a predetermined level. The lane-line recognition evaluator 9a may thereby detect a pair of a lane-line start point Ps and a lane-line end point Pe per search line in a lane-line detection region set in the image. In other words, the lane-line recognition evaluator 9a may detect the lane-line start point Ps and the lane-line end point Pe on the basis of an edge intensity. The lane-line recognition evaluator 9a may extract, as a potential lane-line region, a predetermined region defined between the lane-line start point Ps and the lane-line end point Pe. Note that the reference characters "WL" in FIG. 7 represent the width of the lane line”) (¶38 “Additionally, the lane-line recognition evaluator 9a may evaluate the reliability of the line components derived from the potential lane-line points”) (¶48 “In Step S15, the value of a post-cancellation lane-line recognition flag Fx.alpha. (corresponding to Fl.alpha. in Step S1 and Fr.alpha. in Step S2) may be checked”).  
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of effective filing to include in the disclose the predetermined format fields of Wheeler in view of Hou a width of the at least one lane surface marking in a direction transverse to a direction of traffic flow along the lane as taught by Watanabe, in . 

Response to Arguments
With respect to the pending claims, Applicant's arguments filed have been fully considered but they are not persuasive.
With respect to the rejection of independent claims 1, 8 and 15 in view of Mann, Applicant argues 
Mann is generally directed towards a method and a system for video-based positioning and mapping. Mann teaches "The filtered greyscale orthographic road image,... is then subjected to a further lane marking objection detection and recognition, e.g. using a trained convolutional neutral net, to identify and classify objects in the image as specific types of lane markings. Examples of lane marking classes can include one or more of: single solid lines, single short dashed lines, single long dashed lines, double solid lines, double dashed lines, island borders, etc. Using the LRI, the lane marking objects and classes from the lane marking semantic segmentation, it is possible to generate the lane geometry, i.e. showing the lane identifiers and geometry, e.g. for use by the autonomous driving module and/or for incorporation into a HD map." (Mann, para [0235]). Identification and classification based on specific types of lane marking or performing lane marking semantic segmentation cannot be equated with "a predetermined data model and a predetermined data format corresponding to lane marking observation class" as claimed. Mann merely identifies and classifies objects in the image based on specific types of lane markings but fails to disclose providing information regarding observed lane markings using a lane marking observation class specific predetermined data model and/or predetermined data format. By contrast, Applicant teaches "generating the maplet comprises using a predetermined data model and a predetermined data format corresponding to a lane marking observation class". 
Further, Mann's identification and classification of objects in the image as specific types of lane markings is not performed to encode road data corresponding to at least one of the one or more observations corresponding to the at least one lane marking. Paragraphs [0240]-[0241] of Mann are cited as teaching the generation of the maplet. These paragraphs are reproduced below. The datagrams may thus comprise the landmark observation creation data and/or the lane observation creation data output from the previous steps. Typically, the datagram will include both landmark and lane marking observations. However, in some cases, there may be only landmark observation or only lane observation data in which case only one of these (i.e. the one for which there is available data) is used to generate datagrams, e.g. and update the map. This may be the case, for instance, for rural road sections wherein there are no useful landmarks, or wherein there are no lane markings, or wherein for some reason data is not obtained (e.g. the vehicle only has some of the available sensors)
The general processing flow for generating these datagrams is shown in FIG. 6. Thus, the flow in FIG. 6 starts with a step of image acquisition. The recorded images are then provided to vehicle environment semantic segmentation and stereo visual odometry modules for performing the vehicle environment semantic segmentation and visual odometry described above. The recorded images and the results of the vehicle environment semantic segmentation may then be used to detect and recognise landmarks. For each detected landmark, a landmark observation may then be created using the landmark detection and the camera poses obtained from the visual odometry. In parallel to this, the results of the vehicle environment semantic segmentation and the camera poses and point clouds obtained using the visual odometry may be used to generate a ground mesh. The ground mesh may in turn be used to generate an orthorectified road image upon which a further step of lane marking semantic segmentation may be performed from which lane marking observations may be created. The landmark and lane 
Thus, Mann teaches generating a datagram that may include lane observation creation data. However, Mann does not provide any definition of the lane observation creation data or how the lane marking observations are used to create the datagram. As such one of ordinary skill in the art would interpret the lane observation creation data as data corresponding to creating the lane observations. However, such does not suggest to one of ordinary skill in the art that the datagram is generated to include the lane observation creation data using a predetermined data model and a predetermined data format corresponding to a lane marking observation class. By contrast, Applicant's claimed "the maplet comprises using a predetermined data model and a predetermined data format corresponding to a lane marking observation class" is generated "to encode road data corresponding to at least one of the one or more observations corresponding to the at least one lane marking."
(emphasis added) (Amend. 8-10)
As detailed above, Applicant asserts “identification and classification based on specific types of lane marking or performing lane marking semantic segmentation” cannot be equated with "a predetermined data model and a predetermined data format corresponding to lane marking observation class" because “Mann . . . fails to disclose providing information regarding observed lane markings using a lane marking observation class specific predetermined data model and/or predetermined data format”. 
However, including identification, classification and lane marking semantic segmentation of specific lane markings in a datagram, as disclosed by Mann is “providing information regarding observed lane markings” and a datagram is a predetermined data model and/or data format. For example, Mann explicitly discloses fields/indicators/ labels in the datagram to indicate lane marking classes encoded for transmission which is itself an observation corresponding to the lane marking (¶204 “segmentation processing . . . lane marking . . . class labels are then attached”) (¶235 “single solid lines, single short dashed lines, single long dashed lines, double solid lines, double dashed lines, island borders, etc. Using the LRI, the lane marking objects and classes from the lane marking semantic segmentation, it is possible to generate the lane geometry, i.e. showing the lane identifiers and geometry, e.g. for use by the autonomous driving module and/or for incorporation into a HD map”) *¶236 “classifying each divider type with a different ID. For instance, FIG. 20 shows the processing on one specific divider type that has been identified based on the lane marking semantic segmentation”) (¶ 98 “image may then be subject to a specific step of lane marking semantic segmentation to classify pixels according to specific lane marking type classes, or be subject to lane marking objection detection and recognition, e.g. using a trained convolutional neutral net, to identify and classify objects in the image as specific types of lane markings. Examples of lane marking classes can include one or more of : single solid lines, single short dashed lines, single pre-defined classes . . . classes are generally defined within the SegNet and/or PSPNet algorithms”) 
The datagram also includes further information regarding the lane marking field in the datagram including location, geometry, secondary set and descriptive content of features of the lane marking (¶108; 127) wherein is supplied information in the predefined datagram is communicated to an online map for updating such that the online map must necessarily be able to read the indicators in the datagram format in order to locate and incorporate the information (¶115 “the lane marking observation may include the detected lane marking objects in the area of the road network within which the vehicle is travelling. Thus, the lane geometries can be incorporated into the local map representation (and/or the reference map, when updating based on the same)”; 120 “the comparison comprises matching and/or aligning the positions of one or more features, e.g. landmarks and/or lane markings, of the local map representation with the positions of the corresponding features in the reference map section”) (¶240 “datagrams may thus comprise the landmark observation creation data and/or the lane observation creation data output from the previous steps . . . lane observation data . . . is used to generate datagrams, e.g., and update the map”; 241-243 “lane marking observations may then be used to create a "datagram")(¶ 69 “file describing content can be generated for inclusion into the local map representation”)  .
With respect to “using a lane marking observation class specific predetermined data model and/or predetermined data format” the specification does not provide a limiting definition of “predetermined data model and/or predetermined data format”, but offers examples of what data models and data formats can be, such that the limitation is broadly defined according to its plain ordinary meaning. For example, the specification indicates that “a predetermined data model and a predetermined data format corresponding to a lane marking observation class to encode road data corresponding to at least one of the one or more observations corresponding to the at least one lane marking” can simply be “a line id field” which is a “a unique identifier for the real world lane marking (Spec. ¶191 “For example, the predefined and/or predetermined, standardized format corresponding to the 
In another example, the predetermined data model and/or predetermined data format can simply be an “observation class field” (Spec. ¶ 152 “data format 1010 comprises trajectory type and observation class flag fields . . . data format 1010 may comprise a pose point flag field, GNSS point flag field, sign face flag field, road surface marking flag field, pole-like object flag field, construction marker flag field, traffic signal flag field, lane marking flag field, driving surface edge flag field, road side barrier flag field, and/or the like . . . When the value of a . . . observation class flag field is set to true, the maplet comprises a portion corresponding to that . . . observation class. When the value of a . . . observation class flag field is set to false, the maplet does not comprise a portion corresponding to that trajectory type or observation class”).  Furthermore, according to the specification, the same general data format is used for different observation classes wherein different observation classes are merely assigned a field within a common data format, for example, as shown in FIG. 10 below such that a predetermined data model and/or data format corresponding to an observation class does not require different formats for each type of observation, but merely includes object type observation is flagged or otherwise indicated in a format:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


	Accordingly, a format corresponding to an observation class does not require different formats, but merely requires that an observation is flagged or otherwise indicated in a format (Spec. ¶191 “For example, the predefined and/or predetermined, standardized format corresponding to the observation class lane marking may comprise a line id field. In an example embodiment, the value of the line id field is a unique identifier for the real world lane marking line”).  
Mann explicitly discloses a predetermined, predetermined data model and format corresponding to environmental element observations configured for efficient use of network bandwidth for the transmitting of the road information/ data, for example, in the disclosed datagram (maplet), which has a predetermined data model and format with fields corresponding to environmental element observations, which explicitly include indicating various object classes in the predetermined format (datagram) 
(¶47 “including information about landmarks associated with the local environment such as buildings, traffic signs, traffic lights, billboards . . . image content that is used to generate the local map representation, which in tum may be used to (globally) update or generate a reference map”) 
(¶58 “automatically detect or extract objects appearing in the images, a step of semantic segmentation may be performed in order to classify the elements of the images according to one or more of a plurality of different "object classes" . . . object classes are generally defined within the semantic segmentation algorithm, and may, for example, include object classes such as "road", "sky", "vehicle", "traffic sign", "traffic light", "lane marking", and so on. SegNet and PSPNet are both known algorithms that have been developed specifically for classifying images ofroad networks. Suitable object classes, such as those described above, are therefore already defined in these algorithms”)
(¶65 “landmark object feature may comprise any feature that is indicative or characteristic of the environment of the road network and that may be suitably and desirably incorporated into the local map representation, e.g. to facilitate the matching and/or aligning of the local map representation with a reference map section”, i.e., the object classes are transmitted in a predefined format so that a reference map in an online server can identify the object classes for matching/ aligning the two maps (¶43 “when such information is provided to the remote server, the remote server may then use the provided local map representation, or data indicative thereof, to generate a new reference map section and/or to update a reference map stored on the remote server”) 
for the matching and aligning . . . types or objects such as traffic lights, traffic signs, trees, sewer covers, etc.”)
(FIG. 6, “vehicle environment semantic segmentation”; “landmark detection and recognition”; “landmark observation creation”; “observation datagram creation”) 
(¶¶ 239-240 “landmark shapes, orientations and images output from the landmark observation creation and the lane geometry can thus be output to an observation datagram creation module for generating "datagrams" (or "roadagrarns") that comprise localised map data, such as the lane and/or landmark observations described above, that has been extracted from the camera sensors, and that can be used e.g. for a localisation process and/or to update the HD map . . . datagrams may thus comprise the landmark observation creation data and/or the lane observation creation data output from the previous steps. Typically, the datagram will include both landmark and lane marking observations”)
Moreover, the fields for classes are used to upload the observation class to a global map, wherein the classes are required to match corresponding classes in the global map in order to update (¶¶ 242-253 “A successfully matched local map contains valuable data that can contribute to the creation and/or the maintenance & updating process of a global-scale reference map . . . Selected source data . . . classification masks and detected high level features is bundled as a map creation & map update package and scheduled for transfer to the map creation process The supplied data may be selected according to map creation and updating needs, i.e. for the purpose of filling unmapped or out-dated areas of the global-scale reference map”). 
In addition, datagram includes predetermined fields for detected object classification transmitted and sent for a global map update, including explicitly teaching an observation class or type (¶ 59-65  “each pixel is allocated an object class vector, with the vector elements representing the likelihood (or probability) for that pixel belonging to each of the multiple different object classes . . . elements in the image corresponding to a certain object class may be extracted then processed separately from the other elements. For instance, in order to create a landmark observation feature, as described further below, the system will generally only need to consider pixels or groups of pixels that have been allocated a "landmark" type object class. (lt will be understood that the semantic segmentation may not, and typically will not, contain a general "landmark" class, but rather a number of classes such as a "building" class, a "traffic sign" class, etc., that are each generally indicative of different types of "landmarks". Thus, any reference to a landmark class herein should typically be understood as meaning any one to facilitate the matching and/or aligning of the local map representation with a reference map section . . . traffic lights”) (¶ 66 “the landmark object features may be detected using the object class or classes allocated by the vehicle environment semantic segmentation . . . allocated an object class . . . semantic segmentation may be used directly to detect and identify various landmark objects within the image(s). For instance, using the object classes (or class vectors) determined during the semantic segmentation, any regions (or pixels) of interest in the image, e.g. that have been allocated a landmark object class, can be extracted from the image. The region or regions of interest may then be further processed in order to detect the boundaries of the one or more landmarks in a, or each, image. For instance, for each image that is being processed, a list of one or more bounding areas may be generated containing the detected one or more landmarks”) (¶ 69 “file describing content can be generated for inclusion into the local map representation”) (¶ 127-129 “extracting a secondary set of features, and using secondary set of features for the matching and aligning . . . types or objects such as traffic lights, traffic signs, trees, sewer covers, etc.”).  
Accordingly, Mann discloses generating the predetermined data model and a predetermined data format corresponding to various lane marking classes. 

With respect to the rejection of independent claims 1, 8 and 15 in view of the combined teachings of Lee, Sharp, Hou and Wheeler and with respect to the rejection of independent claims in view of the combined teachings of Hou and Wheeler, Applicant argues 

Applicant submits that Lee in view of Sharp and Hou; and/or Hou in view of Wheeler fails to teach or suggest at least "generating the maplet comprises using a predetermined data model and a predetermined data format corresponding to a lane marking observation class to encode road data corresponding to at least one of the one or more observations corresponding to the at least one lane marking" as recited by independent claim 1

Applicant's claimed "generation of maplet comprises using a predetermined data model and a predetermined data format corresponding to a lane marking observation class". This is not disclosed by Lee

Sharp discloses "The data within a data element is organised to achieve independence between the data components within the data element. The purpose of this is to enable a data element to be processed by a receiving device and used in the generation of a map 11 representation even if only part of the data element is successfully received...the internal organisation of a data element has already been described-the header includes a GIS data element identifier including a data type identifier, a grid reference, and possibly a size identifier." 

Hou does not provide any information regarding providing the data corresponding to a lane marking observation class into a predetermined data model and a predetermined data format and then using those predetermined data model and predetermined data format to generate the maplet. Hou further fails to disclose encoding the data corresponding to the lane markings. However, Applicant's "predetermined data model and a predetermined data format corresponding to a lane marking observation class" is used "to encode road data corresponding to at least one of the one or more observations corresponding to the at least one lane marking"

Wheeler's classification of the object is irrespective of any specific data model and data format of the object. In other words, classification of the object is based on a particular landmark object type and not based on a particular predetermined data model and a predetermined data format. The classified landmark object type may comprise objects having different data model and data format. Wheeler fails to teach or suggest "generating the maplet comprises using a predetermined data model and a predetermined data format corresponding to a lane marking observation class to encode road data corresponding to at least one of the one or more observations corresponding to the at least one lane marking" as required by the Applicant's claimed invention

	(emphasis added)(Amend. 11-13). 
	The above arguments state that each of Lee, Sharp, Hou and Wheeler fails to disclose the limitation “using a predetermined data model and a predetermined data format corresponding to a lane marking observation class to encode road data corresponding to at least one of the one or more observations corresponding to the at least one lane marking. However, Applicant merely argues each of Lee, Sharp, Hou and Wheeler separately fail to disclose the disputed claim limitations. In a 103 combination rejection, one cannot show nonobviousness “by attacking references individually” where the rejections are based on combinations of references.  In re Merck & Co., Inc., 800 F.2d 1091, 1097 (Fed. Cir. 1986) (citing In re Keller, 642 F.2d 413, 425 (CCPA 1981)).  That the obviousness rejection and the particular citations in the obviousness rejection has not been addressed is evidenced by the fact that each reference is addressed individually with a combined argument for two separate rejections (Amend. 11) for independent claims 1, 8 and 15. 
	For example, Applicant argues “Hou does not provide any information regarding providing the data corresponding to a lane marking observation class into a predetermined data model and a predetermined data format and then using those predetermined data model and predetermined data format to generate the maplet”. 
Additionally, the combined teachings of Lee, Sharp, Hou and Wheeler disclose “using a predetermined data model and a predetermined data format corresponding to a lane marking observation class to encode road data corresponding to at least one of the one or more observations corresponding to the at least one lane marking” based on the broadest reasonable interpretation.
For example, the specification fails to provide a limiting definition for “predetermined data model” and “predetermined data format”, but rather provides examples of what these limitations are configured to achieve.  See Spec. ¶¶149-150 (“The predefined and/or predetermined, standardized data model and predefined and/or predetermined standardized data formats are configured for efficient use of network bandwidth for the transmitting of the road information/ data . . . the predefined and/or predetermined standardized data structure comprises one or more observation portions”). 
In addition, the specification indicates the predetermined data model could be an “information/data packet (¶ 193-194 standardized data model and that is configured to be an efficient information/data packet so as to reduce the bandwidth needed to communicate the road information/ data such that road information/data may be automatically, efficiently, and timely provided by the vehicle apparatus 20 to the network apparatus 10 for use in maintaining and updating the digital map . . . the information/data regarding the change to the network may be encapsulated in a maplet that is configured to be an efficient information/data packet”).  
At least Wheeler explicitly discloses using a predetermined data model and a predetermined data format to encode road data corresponding to at least one of the one or more observations corresponding to the at least one lane marking using an encoded and compressed data packet configured to be an efficient information/ data packet (¶157 “handshake protocol with the online HD map system. A vehicle sends a message . . . includes various types of information including an identifier for the vehicle, a timestamp indicating the time the message was sent, information describing the coarse route traveled (for example, using latitude/longitude coordinates sampled at a fixed interval (e.g., 200 m), if lane elements were traversed (i.e., driven over existing region in the map) the message includes a list of traversed lane element IDs, information describing a scope of change if any (what type of change and how big), a change fingerprint (to help identify duplicate changes), and a size of the change packet”) (¶59 “vehicle 150 continually records sensor data 230 and encodes relevant portions for messages to the online HD map system 110 such as in response to requests for additional data of specific locations”) (Wheeler, ¶ 68 “the online HD map system 110 and the vehicle computing system 120 use data compression techniques for being able to store and transfer map data thereby reducing storage and transmission costs”) (Wheeler, ¶ 37 “compressed format so that the data transmitted consumes less bandwidth”) (1550, FIG. 15 “responsive to determining a discrepancy, encode information describing the discrepancy in a message”; ¶ 6)
Moreover, “corresponding to a lane marking observation class to encode road data corresponding to at least one of the one or more observations corresponding to that at least one lane marking” is exemplified in merely including an observation of observed environmental elements such as a lane marking in a predefined data structure, for example in a data type field in the data format (FIG. 10 “lane markings flag”). See id.; Spec. ¶145 (“a vehicle apparatus 20 may populate the fields of the data format for the observation for which the vehicle apparatus 20 has road information/data”) (¶188 “the predefined and/or predetermined, standardized format corresponding to the observation class traffic signal may comprise a line id field”)
Lee discloses transmitting a maplet with a predetermined data format and predetermined data model of road data for transmission, and at least suggests the data is encoded despite Lee not using the term “encode”
(¶46-50 “transformation matrix for obtaining the position and orientation of the photographing device . . . generate a three dimensional local landmark map of the target area from the information included in the actual image . . . updating unit 140 may update the high definition map through comparison between the local landmark map and the portion corresponding to the target area in the high definition map” wherein a common predefined data model between the HD map and the vehicle message is necessary for any comparison)
(¶50 ICP algorithm . . . used for matching”)
(¶¶ 66-68 “map generation unit 130 extracts feature points in the actual image captured by the photographing device 110 to identify the attribute of the landmark and match the attribute with the three-dimensional position of the landmark whose attribute has been identified. In order to identify the attribute of the landmark, the local landmark map generation unit 130 may use a machine learning method such as a deep learning . . . map generation unit 130 may identify various attributes of the various objects existing in the driving environment as a landmark . . . identify the shape, type, purpose, etc . . . map generation unit 130 may provide the updating unit 140 with the three-dimensional position of the landmark, the covariance and attribute thereof”) 
comparison with a local landmark map . . . updating unit 140 may receive information about a landmark position, and a covariance and attribute thereof from the local landmark map generation unit 130 . . . new landmark added . . . deleted landmark removed”)
 (¶ 3 “features around the road such as a stop line, a sign, a traffic light, and a guardrail”) (¶¶ 4–5 “high definition map 1 can be generally generated using a three-dimensional point cloud data obtained while driving a real road with a mobile mapping system (MMS) vehicle equipped with a high definition sensor (RTK GPS, INS, LIDAR, etc.) . . . important information on driving of a vehicle, such as a lane, a stop line, a sign, a milestone, and the like, it may be expressed in detail in the form of a vector image. Referring to FIG. 1 . . . the periphery 3 of the road expressed in the form of a point cloud can be identified . . . the road and the periphery thereof may change from time to time . . . such change in the information need to be reflected quickly and accurately in the high definition map, it can be said that an effective update of the high definition map is very important”)
(¶74 “updating unit 140 may obtain a weight average of the plurality of new landmark positions received by reflecting the covariance. The updating unit 140 according to an embodiment may use a Kalman Filter to obtain the weight average of the received new landmark positions. By using the Kalman Filter to obtain the weight average of the new landmark positions sequentially in the order received, the computational speed can be increased and the storage space can be utilized more efficiently”) 
With respect to Sharp, It is important to note that with respect to the claim 1 limitation “using a predetermined data model and a predetermined data format corresponding to a[n] [lane marking] observation class to encode road data” (Sharp is not cited to disclose a lane marking), the specification indicates a correspondence of a class or type of object merely refers to populating a field in a data structure (i.e., FIG. 10; ¶151 “format 1010 may comprise a pose point flag field, GNSS point flag field, sign face flag field, road surface marking flag field, pole-like object flag field, construction marker flag field, traffic signal flag field, lane marking flag field, driving surface edge flag field, road side barrier flag field, and/or the like”) (¶188 “the predefined and/or predetermined, standardized format corresponding to the observation class traffic signal may comprise a line id field”)
Sharp explicitly discloses this feature as cited in the non-final office action. For example, Sharp explicitly discloses “data elements are generated 100 from other types of geographic data components. These include . . . supplementary GIS-related information such as . . . hospital locations . . . theme parks, garage services and any GIS data element identifier including a data type identifier, a grid reference, and possibly a size identifier. These enable determination of which transmitters the data element should be sent to ( as explained later), determination of which channel should be used for transmission to receiver devices, identification by a receiving device of the relevant map segment, and determination by the receiving device of whether the complete data element is received”) so that the receiver can identify information types (col. 9, ll. 1-10 “feature of the internal organisation of a data element, which is relevant to enabling receipt and processing of incomplete information is that data components within a data element are encoded in a progressive manner, with a plurality of independent data components following on from the header. It is possible to receive and process a header and a truncated body of a data element, since each component can then be matched to a map reference in the header”).  Moreover, like Applicants invention, as discussed above, the data structure corresponds to observation classes using field flags (col. 6, ll. 55-65 “data processing and routing component 30 is also responsible for identifying 90 a set of geographic data components which correspond to the major map features which are fundamental to generate an overview map representation. This set of data components may comprise, for example, locations of towns and cities, major trunk roads, airports, railways, coastline and country borders . . . this identification of major features is achieved by reference to flags included with the database entries for these data components in the database-i.e. a categorization of database entries is performed when data is added to the database”; col. 5, ll. 60-65 “stored data includes geographic information . . . local garage services and restaurants are examples of information for which geographic aspects of the information are important”; col. 7, ll. 4-64 “geographic data components . . . flagged as corresponding to major map features . . . type identifier. . . UKD1 to indicate country “UK” . . . data elements will be identified . . . by a remote computer 40, by reference to the GIS identifier . . . types of geographic components . . . data elements containing supplementary GIS-related information such as tourist information, hospital locations, traffic flow, theme parks, garage services, and any other information which has geographic aspects”).  
In addition, Wheeler explicitly discloses that the update messages include predetermined data models and predetermined data formats organizing various types of specific information in the form of a data packet that a size of the change packet”). 
Wheeler explicitly provides various other descriptions of predetermined data model and predetermined format messages, for example, using predetermined encoding formats that are decoded at the online HD map that are formatted to communicate vehicle location as well as message data compression, a predetermined data format to communicate discrepancies in a transmitted message and transmitting a predetermined data model:
(¶59 “vehicle 150 continually records sensor data 230 and encodes relevant portions for messages to the online HD map system 110 such as in response to requests for additional data of specific locations”);
(Wheeler, ¶ 68 “the online HD map system 110 and the vehicle computing system 120 use data compression techniques for being able to store and transfer map data thereby reducing storage and transmission costs”)
(Wheeler, ¶¶ 154-155 “Upon determining that there is a map discrepancy, the vehicle 150 encodes 1550 information describing the discrepancy in a message. The message, or update message, is described with greater detail in the earlier section with regard to the map discrepancy module 290”) 
(Wheeler, ¶ 37 “compressed format so that the data transmitted consumes less bandwidth”)
(1550, FIG. 15 “responsive to determining a discrepancy, encode information describing the discrepancy in a message”; ¶ 6)
(¶55 “Upon detecting a map discrepancy, the vehicle 150 sends an update message to the online HD map system 110 comprising information regarding the map discrepancy. The map discrepancy module 290 may construct the update message, which may comprise a vehicle identifier (ID), one or more timestamps, a route traveled, lane element IDs of lane elements traversed, a type of discrepancy, a magnitude of discrepancy, a discrepancy fingerprint to help identify duplicate discrepancy alert messages, a size of message, and so on”) 
	(¶59 “encodes relevant portions for messages to the online HD system such as in response to requests for additional data of specific locations”)
	(¶ 118 “vehicle 150 may apply one or more machine learning models to localize and identify all objects in the 3D representation. The vehicle 150 may provide the 3D representation to the online HD map system 110 or to another third party service for object detection”)
Finally, the “predetermined data format” claimed by Applicant merely corresponds to a lane marking observation class in that it includes a manner of distinguishing classes in the data format, which is taught by the combined teachings of Lee, Sharp, Hou and Wheeler as cited above. For example, the specification does not disclose the predetermined data format/ predetermined data model varies for different types of observation data. Rather, the same data format is used for transmitting various observation classes and each observation class is merely indicated by a field in the data structure (¶188 “the predefined and/or predetermined, standardized format corresponding to the observation class traffic signal may comprise a line id field”). In addition, Applicant has not presented any arguments that the motivation to use the combined teachings of Lee, Sharp, Hou and Wheeler to reject claim 1 was improper or otherwise insufficient. Accordingly, Applicants arguments as to this point are unpersuasive.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667                                                                                                                                                                                           


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See Id. 
        2 Applicant does not provide a limiting definition of “header” or “header data format” but merely describes an extensive list of examples of the kind of information it can include such as (¶158–163 “the header comprises elements”; “Sensor Data Request Interface (SDRI) format identifier (ID) field”; “a compression factor field”; a coordinated universal time (UTC) time offset field”; “trajectory type and observation class flag fields”; “a pose point flag field, GNSS point flag field, sign face flag field, road surface marking flag field, pole-like object flag field, construction marker flag field, traffic signal flag field, lane marking flag field, driving surface edge flag field, road side barrier flag field, and/or the like”; “fields corresponding to positions and/or locations provided by the maplet”; “a coordinate system used by the vehicle apparatus 20 to provide positions and/or locations, standard deviations relevant to one or more positions and/or locations, and/or the like”; “coordinates of the pose points”; “GNSS antennae to VCS offset field, the value of which is a three dimensional vector originating at the antennae of the GNSS sensor”; “a vector/array comprising standard deviations for longitudinal (x), lateral (y), and vertical (z) pose point coordinates”; “a GNSS standard deviation field, the value of which indicates the standard deviations for the [X, Y, Z] coordinates of the GNSS sensor (of the sensors 29; e.g., in meters) relative to a planimetric mapping coordinate system such as Geodetic or local Cartesian mapping coordinate systems”; “a lane marking standard deviation field, the value which is an array and/or list of the standard deviations of the longitudinal (x), lateral (y), and vertical (z) lane markings sample points relative to the VCS coordinate system”; “pose points drift rate field”; “an orientation type field, the value of which indicates if the rotation of the VCS coordinate system to its associated local coordinate system (LCS) system is given as Euler angles or quaternions”; “Euler rotation order field”; “a quaternion order field”). The header is also identified as “header data format 1010” shown in FIG. 10A along with “pose points portion” and “roadside barriers portion”. The header and additional portions make up the entire maplet as shown in FIG. 10A and the “pose points portion” and “roadside barriers portion” which appear to be additional data related to the header data. In FIG. 10A, the header data is not shown as having any particular structure for the subset of data contained therein different than the pose points or roadside barrier portions, such that it is merely an additional subset of data included in the maplet. Accordingly, under a broadest reasonable interpretation, header data is interpreted as a subset of data including the types of information listed as examples above. 
        
        3 See Id.